Case 3:20-cr-00010-MOC-DSC Document 57 Filed 07/17/20 Page 1 of 2
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

        6.      As to any specific assets, following the Court's disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

         The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of Defendant's crime(s) herein or property used in any manner to
facilitate the commission of such offense(s) and are therefore subject to forfeiture pursuant to 18
U.S.C. § 924, 21 U.S.C. § 853, and/or 28 U.S.C. § 246l(c). The Defendant hereby waives the
requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of the forfeiture in the charging
instrument, announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the
judgment against Defendant. If the Defendant has previously submitted a claim in response to an
administrative forfeiture proceeding regarding any of this property, Defendant hereby withdraws
that claim. If Defendant has not previously submitted such a claim, Defendant hereby waives all
right to do so. As to any firearms listed above and/or in the charging instrument, Defendant
consents to destruction by federal, state, or local law enforcement authorities upon such legal
process as they, in their sole discretion deem to legally sufficient, and waives any and all right to
further notice of such process or such destruction.

R. ANDREW MURRAY
UNITED STATES ATTORNEY


                                                        C'), Jv h b.B l 7" w i' t�Oh
STEVEN R. KAUFMAN                                       MICHAEL JEROME WILSON
Assistant United States Attorney



                                                                  W PRUDEN, ESQ.
                                                           orney for Defendant




                                               THE HONORABLE DAVID S. CA YER
                                               UNITED STATES MAGISTRATE JUDGE




    Case 3:20-cr-00010-MOC-DSC Document 57 Filed 07/17/20 Page 2 of 2
